Citation Nr: 0505957	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-04 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin rash, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to June 
1977, and from November 1990 to July 1991, inclusive of 
service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, denying 
entitlement of the veteran to service connection for a skin 
rash, to include as due to an undiagnosed illness.  

In his substantive appeal of February 2003, the veteran 
specifically requested a Board hearing at the RO, and that 
request was thereafter modified to that of a videoconference 
hearing before the Board.  Such a proceeding was then 
scheduled to occur in December 2004, but prior to its 
occurrence, the veteran withdrew his request for a hearing 
and asked that the appeal process continue without a hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

It is argued by the veteran that VA has failed to comply with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), in this instance 
by failing to accord him an adequate VA medical examination 
because no opinion was offered by the October 2002 examiner 
addressing whether or not urticaria is related to the 
veteran's military service.  The undersigned concurs.  

As well, it is also shown that the VCAA letter furnished to 
the veteran by the RO in March 2002 failed to inform him 
accurately of the division of responsibility between VA and 
the veteran with respect to obtaining Federal and non-Federal 
records.  In addition, certain Federal records consisting of 
those evaluation and treatment reports complied during the 
veteran's period of active duty in Southwest Asia from 
November 1990 to July 1991, and in connection with prior and 
subsequent service in the Army National Guard of North 
Carolina were not obtained by the RO; the only such records 
on file at this time are those that the veteran himself has 
submitted.  Further efforts are needed in order to obtain a 
complete set of the records in question.  38 U.S.C.A. § 5103A 
(VA efforts to secure Federal records must continue until it 
is factually determined that the evidence in question does 
not exist, or that future efforts would be futile.)

In light of the foregoing, additional actions by the RO are 
deemed to be necessary, and to that end, this matter is 
REMANDED to the RO for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what specific information and 
evidence is still needed to substantiate 
his claim of entitlement to service 
connection for a skin rash, to include as 
due to an undiagnosed illness.  The 
veteran must be notified what specific 
portion of any needed evidence VA will 
secure, and what specific portion of any 
needed evidence he himself must submit.  
The RO must advise the veteran to submit 
all pertinent evidence not already on 
file that is held in his possession.  The 
RO must also notify the veteran that, if 
requested, VA will assist him in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  

2.  The RO must attempt to obtain a 
complete set of the veteran's service 
medical records pertaining to his periods 
of active duty from June 1974 to June 
1977, from November 1990 to July 1991, as 
well as any and all evaluation and 
treatment records compiled by the Army 
National Guard of North Carolina during 
the entirety of his National Guard 
service.  Attempts to retrieve these 
Federal records must continue until such 
records are obtained or until such time 
as the RO concludes in writing that the 
records do not exist or that further 
attempts to obtain them would be futile.  
All such records obtained must be added 
to the claims folder. 

3.  Thereafter, the veteran must be 
afforded a VA dermatological examination 
for the purpose of identifying the nature 
and etiology of his claimed skin rash.  
The veteran's claims folder in its 
entirety must be made available to the 
examiner for review.  The examination is 
to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the etiology of 
any diagnosed skin disorder.  All 
applicable diagnoses must be set forth.  

A professional opinion, with supporting 
rationale, is requested from the examiner 
as to the following:  

(a)  Is there a current 
diagnosis pertaining to the 
veteran's claimed skin rash?  
If so, what is the diagnosis?  

(b)  As to any currently 
diagnosed skin disorder 
involving a skin rash, is it at 
least as likely as not that 
such disorder originated in 
service or is otherwise related 
to the veteran's periods of 
military service from June 1974 
to June 1977 and from November 
1990 to July 1991 or any 
incident thereof?

(c)  If there is no currently 
diagnosed skin disorder 
involving a skin rash, the 
examiner must: 

(i)  detail all reported 
symptoms and provide 
information about the 
onset, frequency, 
duration, and severity of 
all complaints of a skin 
rash and indicate what 
precipitates and what 
relieves these complaints;  

(ii)  determine if there 
are any objective medical 
indications that the 
veteran is suffering from 
a skin rash;  

(iii)  determine if the 
veteran's symptomatology 
involving a skin rash is 
part of a medically 
unexplained chronic multi-
symptom illness, such as 
chronic fatigue syndrome 
or fibromyalgia;

(iv)  determine if there 
is affirmative evidence 
that any undiagnosed 
illness was not incurred 
during active service 
during the Gulf War, or 
that the undiagnosed 
illness was caused by a 
supervening condition or 
event that occurred 
between the veteran's most 
recent departure from 
service during the Gulf 
War or any other cause.

Use by the examiner of the "at 
least as likely as not" 
language cited above is 
required.  

4.  Following the completion of the 
foregoing actions, the RO must review the 
examination report.  If such report is 
not in complete compliance with the 
instructions provided above, appropriate 
action must be taken to return such 
report for any and all needed action.  

5.  Lastly, the RO must prepare a new 
rating decision and readjudicate the 
issue of the veteran's entitlement to 
service connection for a skin rash, to 
include as due to an undiagnosed illness.  
Such readjudication must be based on all 
of the evidence of record and all 
governing legal authority, including the 
VCAA, its implementing regulations, and 
the jurisprudence interpretive thereof.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to preserve the veteran's due process 
rights and to obtain additional evidence.  No inference 
should be drawn regarding the final disposition of the claim 
in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




